Title: John Quincy Adams to Abigail Adams, 29 June 1795
From: Adams, John Quincy
To: Adams, Abigail


          
            8.
            My Dear Mamma.
            The Hague June 29. 1795.
          
          Your favour of April 22. marked N. 4. reached me a few days since; I have already acknowledged the receipt of your three preceding letters and have answered them. The sight of a letter from America has lost none of its charms in Europe, and that of one from you can never lose them in any part of the world.
          I have just written an encyclopaedia of politics (I mean in point of quantity) to my father, and have indeed so exhausted myself by it, that I shall say nothing more upon the subject to you, at this time.
          Please to accept my best acknowledgments for the little poem enclosed with your letter; the perusal of it gave me great pleasure. It is not without ingenuity, though it is an imitation rather too close of the Rolliad. I could not help applying to the author, a remonstrance of Peter Pindar to one of the Painters, who had borrowed with a similar liberality from Snyders. “But Zounds! friend, do not pilfer the whole dog.”
          
          My friend T. H. Perkins, who was here some time since had already informed me of the discomfiture the Jacobinical Heroes had suffered in Boston, by the loss of Honestus’s election.
          His Chronicle Printer, the Tom Tit, twittring on this goose’s back, cannot forget it seems his little wish to be malicious against me. He will never forgive me for having put some truth and Justice into his paper. It was such a violence to the personal character of the man, and the political character of the print, as would have made him my enemy forever; if he had dared to be the enemy of any man. The American Minister neither went to England with the Stadtholder, nor remained at the Hague under the Protection of General Pichegru. He remained at his Post under the protection of the laws of Nations; that is of certain usages and principles to the printer and editor of the Chronicle unknown, but which all civilized human beings, hold in singular veneration, and which General Pichegru as well as the other french generals and Representatives of the People who have been in this Country took particular pains, to preserve inviolate. It did not once enter their minds that the Minister of a neutral and friendly Nation, could be a subject of protection to them. But they were anxiously solicitous that none of the rights annexed to the character should suffer the minutest injury from them, and strange as it may seem to the aforesaid Printer and Editor, they universally valued very highly the reputation of being scrupulously observant of the Laws of Nations.
          I have a Letter from the Secretary of the Treasury dated only one day later than the last of those I have from my father. It is in answer to one from me of February 2d: written subsequent to the Revolution here; as I wrote a long Letter to my father of the same date I suppose it must have been received within a few days after your last Letters. I have also continued from time to time the relation of public events here since the Revolution, and have written you as frequently as I could with a communication so much interrupted as that with America has been. There is at length one vessel about to sail from Rotterdam for Boston, by which this letter will be conveyed. I shall take the same opportunity to send you the bracelets, which I hope will be to your mind.
          It gives me great pleasure to hear of the marriages of my Cousins William and Lucy Cranch. I find by Letters from some of my friends in Boston, that every body is married or about to be. The case at Philadelphia is the same it seems. If the market as we left it should fail totally, it is to be hoped there will be new supplies.
          
          I shall write by this opportunity to my aunt Shaw. I hope Doctor Welsh has ere this time received my letter in which I have anticipated your recommendation
          When we came from England we were in such an hurry, that we were obliged to leave the principal part of our baggage behind. After we came away it was put on board an English vessel coming to Rotterdam. The vessel came from London as far as Harwich, and was there delayed by the wind. The winter came on; the Maes froze up, and the vessel did not venture to come over. The french armies arrived, and the English vessel instead of coming to Rotterdam, as soon as the spring opened returned to London. My baggage was there several months longer, until at length it was put on board an american vessel coming to Rotterdam, and at the end of nine months we have this day received it. I expected that my books and cloathing would be very much damaged if not entirely ruined; but I find they have sustained no injury whatever.
          Please to make my remembrance of duty and affection acceptable to my grandmother and to all our relations and friends at Quincy and Weymouth, and to be assured of the invariable dutiful Sentiments of your Son
          
            John Q. Adams.
          
        